Exhibit 10.4

AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT

December     , 2008

[                                         ]

Executive

McCormick & Schmick’s Seafood Restaurants, Inc.

720 SW Washington Street

Suite 550

Portland, OR 97205

Company

The Company considers the attraction and retention of highly qualified
management personnel to be essential to promoting the best interests of the
Company and its shareholders. In this connection, the Company recognizes that,
as is the case of many publicly held corporations, the possibility of a change
of control exists and this possibility, and the uncertainty and questions which
it may raise among management, may result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders. To
induce Executive to remain employed by the Company in the face of uncertainties
about the long-term strategies of the Company and possible change of control of
the Company and their potential impact on Executive’s position with the Company,
this Agreement, which has been approved by the Board of Directors of the
Company, sets forth the severance benefits that the Company will provide to
Executive if Executive’s employment by the Company is terminated in the
circumstances described in this Agreement.

1. Employment Relationship. Executive is currently employed by the Company as
                    . Executive and the Company acknowledge that either party
may terminate this employment relationship at any time and for any or no reason,
subject to the obligation of the Company to provide the severance benefits
specified in this Agreement in accordance with its terms.

2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive shall
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”) no later than 30 days after a Termination of Executive’s Employment (as
defined in Section 8.1).

3. Compensation Upon Termination. In the event of a Termination of Executive’s
Employment (as defined in Section 7.1) at any time after                     
other than for Cause (as defined in Section 7.2), and contingent upon
Executive’s compliance with Section 9 and execution of the Release of Claims and
the expiration of the seven-day revocation period provided by the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker Benefit
Protection Act of 1990, without revocation of the Release of Claims by
Executive, the Company shall pay or provide the following to Executive:

3.1 As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
single payment within ten days after the date of termination, an amount in cash
equal to (a) one year of Executive’s annual base pay at the rate in effect
immediately prior to the date of termination plus (b) the annual average of the
amount paid to Executive under all annual cash incentive plans during the prior
two full years ending prior to the date of termination.



--------------------------------------------------------------------------------

3.2 The Company shall pay Executive a lump sum payment in an amount equivalent
to the reasonably estimated cost Executive may incur to extend for a period of
six months under the COBRA continuation laws Executive’s group health and dental
plan coverage in effect at the time of termination. Executive may use this
payment for such continuation coverage or for any other purpose.

3.3 The Company shall pay Executive a portion of the benefits under all annual
cash incentive plans in effect at the time of termination equal to the estimated
amount payable under such plans for the full year (based on performance or
results to the date of termination) prorated for the portion of the plan year
during which Executive was a participant. For purposes of this Agreement,
Executive’s participation in any such plan will be considered to have ended on
Executive’s date of termination. In making the proration calculation, the amount
of Executive’s award if Executive had been a participant for the full incentive
period shall be divided by the total number of days in the incentive period and
the result multiplied by the actual number of days Executive participated in the
plan. The Company shall pay such amount within 10 days after the date of
termination.

3.4 If Executive’s employment with the Company terminates for any reason prior
to a Change of Control (as defined in Section 7.3), other than at the direction
of a person who has entered into an agreement with the Company the consummation
of which will constitute a Change of Control, Executive shall not be entitled to
benefits under Section 4.

4. Compensation Upon Termination Following A Change of Control. In the event of
a Termination of Executive’s Employment other than for Cause within 12 months
following a Change of Control, or prior to a Change of Control at the direction
of a person who has entered into an agreement with the Company, the consummation
of which will constitute a Change of Control, and contingent upon Executive’s
compliance with Section 9 and execution of the Release of Claims and the
expiration of the seven-day revocation period provided by the Age Discrimination
in Employment Act of 1967, as amended by the Older Worker Benefit Protection Act
of 1990, without revocation of the Release of Claims by Executive, the Company
shall pay or provide the following to Executive:

4.1 As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
single payment within ten days after the date of termination, an amount in cash
equal to (a) one year of Executive’s annual base pay at the rate in effect
immediately prior to the date of termination plus (b) the annual average of the
amount paid to Executive under all annual cash incentive plans during the prior
two full years ending prior to the date of termination.

 

2



--------------------------------------------------------------------------------

4.2 The Company shall pay Executive a lump sum payment in an amount equivalent
to the reasonably estimated cost Executive may incur to extend for a period of
six months under the COBRA continuation laws Executive’s group health and dental
plan coverage in effect at the time of termination. Executive may use this
payment for such continuation coverage or for any other purpose.

4.3 The Company shall pay Executive a portion of the benefits under all annual
cash incentive plans in effect at the time of termination equal to the estimated
amount payable under such plans for the full year (based on performance or
results to the date of termination) prorated for the portion of the plan year
during which Executive was a participant. For purposes of this Agreement,
Executive’s participation in any such plan will be considered to have ended on
Executive’s date of termination. In making the proration calculation, the amount
of Executive’s award if Executive had been a participant for the full incentive
period shall be divided by the total number of days in the incentive period and
the result multiplied by the actual number of days Executive participated in the
plan. The Company shall pay such amount within 10 days after the date of
termination.

4.4 All outstanding stock options held by Executive under all stock option and
stock incentive plans of the Company shall become immediately exercisable in
full and shall remain exercisable until the earlier of (a) two years after
termination of employment or (b) the option expiration date as set forth in the
applicable option agreement.

4.5 If it is determined that any payments, distributions or benefits (or the
acceleration of the right to receive any payments, distributions or benefits)
received or to be received by the Executive from the Company or any affiliate of
the Company under this Agreement or under any other agreement, plan or otherwise
(“Payments”) are subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986 (the “Excise Tax”), the Executive shall be
entitled to receive an additional payment (the “Excise Tax Gross-Up Payment”) at
the time such Payments are made to the Executive or, if applicable, upon any
later determination. The amount of the Excise Tax Gross-Up Payment shall be the
amount necessary to put the Executive in the same after-tax financial position
the Executive would have occupied if the Payments were not subject to the Excise
Tax, assuming the Executive is subject to federal and state income tax at the
highest marginal rates applicable to individuals in the year in which any Excise
Tax Gross-Up Payment is made.

4.6 The benefits provided in this Section 4 shall be in lieu of and not in
addition to benefits provided in Section 3. Executive shall not receive benefits
under both Section 3 and Section 4.

5. Tax Withholding; Subsequent Employment.

5.1 All payments provided for in this Agreement are subject to applicable tax
withholding obligations imposed by federal, state and local laws and
regulations.

 

3



--------------------------------------------------------------------------------

5.2 The amount of any payment provided for in this Agreement shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Executive as the result of employment by another employer
after termination.

6. Other Agreements. If severance benefits are payable to Executive under any
other agreement with the Company in effect at the time of termination (including
but not limited to any employment agreement, but excluding for this purpose any
stock option agreement or stock bonus agreement or stock appreciation right
agreement that may provide for accelerated vesting or related benefits upon the
occurrence of a change in control), the benefits provided in this Agreement
shall not be payable to Executive. Executive may, however, elect to receive all
of the benefits provided for in this Agreement in lieu of all of the benefits
provided in all such other agreements. Any such election shall be made with
respect to the agreements as a whole, and Executive cannot select some benefits
from one agreement and other benefits from this Agreement.

7. Definitions.

7.1 Termination of Executive’s Employment. Termination of Executive’s Employment
means that Executive has ceased to be an employee of the Company by reason of
(a) the termination by the Company of Executive’s employment with the Company
(including any subsidiary of the Company), (b) death or (c) Disability. For
purposes of Section 4, Termination of Executive’s Employment shall also include
termination by Executive, within 12 months of a Change of Control, by written
notice to the Company referring to the applicable paragraph of Section 7.1, for
“Good Reason,” which means any of the following circumstances, provided
Executive gives notice to the Company of his intent to terminate employment for
Good Reason within 90 days after notice to Executive of such circumstances and
such circumstances are not fully corrected by the Company within 30 days after
Executive’s notice:

(A) the assignment of Executive a different title or job responsibilities that
result in a substantial decrease in the level of responsibility from those in
effect immediately prior to the Change of Control;

(B) a reduction by the Company or the surviving company in Executive’s base pay
as in effect immediately prior to the Change of Control;

(C) a significant reduction by the Company or the surviving company in total
benefits available to Executive under cash incentive, stock incentive and other
employee benefit plans after the Change of Control compared to the total package
of such benefits as in effect prior to the Change of Control;

(D) the requirement by the Company or the surviving company that Executive be
based more than 50 miles from where Executive’s office is located immediately
prior to the Change of

 

4



--------------------------------------------------------------------------------

Control, except for required travel on company business to an extent
substantially consistent with the business travel obligations which Executive
undertook on behalf of the Company prior to the Change of Control; or

(E) the failure by the Company to obtain from any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor”) the
assent to this Agreement contemplated by Section 8 hereof.

7.2 Cause. Termination of Executive’s Employment for “Cause” shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive’s reasonably assigned duties with the Company (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to
Executive by the Board, the Chief Executive Officer or the President of the
Company which specifically identifies the manner in which the Board or the
Company believes that Executive has not substantially performed Executive’s
duties or (b) the willful engaging by Executive in illegal conduct which is
materially and demonstrably injurious to the Company.

7.3 Change of Control . A Change of Control shall mean that one of the following
events has taken place:

(A) The shareholders of the Company approve one of the following (“Approved
Transactions”):

(i) Any merger or statutory plan of exchange involving the Company (“Merger”) in
which the Company is not the continuing or surviving corporation or pursuant to
which Common Stock would be converted into cash, securities or other property,
other than a Merger involving the Company in which the holders of Common Stock
immediately prior to the Merger have the same proportionate ownership of Common
Stock of the surviving corporation after the Merger; or

(ii) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company or the adoption of any plan or proposal for the liquidation or
dissolution;

(B) During any period of 12 months or less, individuals who at the beginning of
such period constituted a majority of the Board of Directors cease for any
reason to constitute a majority thereof unless the nomination or election of
such new directors was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.

 

5



--------------------------------------------------------------------------------

(C) A tender or exchange offer, other than one made by the Company, is made for
Company Common Stock (“Common Stock”) (or securities convertible into Common
Stock) and such offer results in a portion of those securities being purchased
and the offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities
representing at least 20 percent of the voting power of outstanding securities
of the Company;

(D) the Company receives a report on Schedule 13D of the Exchange Act reporting
the beneficial ownership by any person of securities representing 20 percent or
more of the voting power of outstanding securities of the Company, except
that if such receipt shall occur during a tender offer or exchange offer
described in (B) above, a Change of Control shall not take place until the
conclusion of such offer.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

7.4 Disability. Termination of Executive’s Employment based on “Disability”
shall mean termination due to Executive’s absence from Executive’s full-time
duties with the Company for 180 consecutive days as a result of Executive’s
incapacity due to physical or mental illness, unless within 30 days after notice
of termination by the Company following such absence Executive shall have
returned to the full-time performance of Executive’s duties.

8. Successors; Binding Agreement.

8.1 This Agreement shall be binding on and inure to the benefit of the Company
and its Successors and assigns. Upon Executive’s written request, the Company
will seek to have any Successor by agreement assent to the fulfillment by the
Company of its obligations under this Agreement. If such a request is made,
failure of the Company to obtain such assent prior to or at the time a company
becomes a Successor shall constitute Good Reason for termination by Executive of
his or her employment and, if a Change of Control of the Company has occurred,
shall entitle Executive to the benefits pursuant to Section 4.

8.2 This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s legal representatives, executors, administrators and heirs.

 

6



--------------------------------------------------------------------------------

9. Resignation of Corporate Offices. Executive will resign Executive’s office,
if any, as a director, officer or trustee of the Company, its subsidiaries or
affiliates and of any other corporation or trust of which Executive serves as
such at the request of the Company, effective as of the date of termination of
employment. Executive agrees to provide the Company such written resignation(s)
upon request and that no severance will be paid until after such resignation(s)
are provided.

10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon applicable to contracts made and to
be performed in Oregon.

11. Attorneys Fees. The Company shall pay all reasonable attorney’s fees and
expenses (including at trial and on appeal) of Executive in enforcing its rights
under Section 4 of this Agreement.

12. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in a writing signed by Executive and the Company.

13. Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

The Company and the Executive have executed this Amended and Restated Executive
Severance Agreement as of the date first set forth above.

 

McCORMICK & SCHMICK’S SEAFOOD RESTAURANTS, INC.     Executive: By  

 

   

 

Name:   David Pittaway     Title:   Chairman of Compensation Committee of the
Board of Directors    

 

8